Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed May 21, 2021.
The earliest effective filing date of this AIA  application is seen as May 22, 2020, the date of the earliest priority application (United States provisional patent application serial number 63/029,312) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The same is similarly true for the following United States provisional patent application:
serial number 63/050,635 filed July 10, 2020.
The effective filing date of this AIA  application is seen as May 21, 2021, the actual filing date, for any claims that are not fully supported by the foregoing provisional applications.
United States provisional patent application serial number 63/029,312 is related to the following patent applications:
United States patent application serial number 17/327,570;
PCT international application number PCT/US21/33700; and
PCT international application number PCT/US21/33768.
The claims filed September 3, 2021 by preliminary amendment are entered, currently outstanding, and subject to examination.
This action is in response to the filing of May 9, 2022.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
8
N/A
Cancelled:
4, 5, 11-14, 23, 26, 29-88
N/A
Withdrawn:
none
N/A
Added:
none
N/A

Claims 1-3, 6-10, 15-22, 24, 25, 27, and 28 are currently pending.
Claim 8 has been amended.
Claims 4, 5, 11-14, 23, 26, 29-88 have been cancelled.
No claims have been withdrawn.
No claims have been added.
Claims 1-3, 6-10, 15-22, 24, 25, 27, and 28 are currently outstanding and subject to examination.
This is a notice of allowability and is the first action on the merits.
Allowable subject matter is indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Examiner's Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

THE TITLE IS CHANGED TO READ AS:
“AUGMENTED AND VIRTUAL REALITY DISPLAY SYSTEMS WITH CORRELATED IN-COUPLING AND OUT-COUPLING OPTICAL REGIONS FOR EFFICIENT LIGHT UTILIZATION IN AT LEAST ONE WAVEGUIDE”

Claims Allowed
Claims 1-3, 6-10, 15-22, 24, 25, 27, and 28 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest
a waveguide/at least one waveguide with both plural in-coupling regions and plural out-coupling regions with each of the out-coupling regions configured to receive light from the in-coupling regions
as set forth in the claimed combination of independent claim(s) 1.
No references were found that supported these features in such combination.
The cited references are seen as providing the closest related art.
Examiner is aware of the written opinion in related PCT international application number PCT/US21/33700.  However, the analysis there does not appear to address the claimed features shown in Figs. 12A/B.  Further, no stack of individual waveguides having singular inputs and outputs is seen to read on claim 1.  The relationship between the one or more waveguides, the in-coupling regions, and the out-coupling regions require that all/each out-coupling region be configured to receive light from different ones of the in-coupling regions.  The first/bottom out-coupler in a stack cannot be so configured and the one next up out-coupler receives light from an in-coupler that is not a part of the waveguide stack in question.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant’s publication US 20210397004 A1 of December 23, 2021 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to head mounted systems, VR waveguide systems, and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
August 12, 2022